Citation Nr: 0021610
Decision Date: 08/15/00	Archive Date: 03/12/01

DOCKET NO. 97-01 434               DATE AUG 15, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Honolulu, Hawaii

THE ISSUE

Entitlement to service connection for loss of reproductive
capability, secondary to the veteran's service-connected shell
fragment wound to the right thigh.

REPRESENTATION 

Veteran represented by: Disabled American Veterans 

ATTORNEY FOR THE BOARD 

Robin M. Webb, Associate Counsel

VACATUR

In February 2000, the Board issued a decision that determined that
the veteran had not submitted a Substantive Appeal as to the issue
of entitlement to service connection for loss of reproductive
capability, secondary to the veteran's service- connected shell
fragment wound to the right thigh. The Board did so without
providing the veteran notice and an opportunity to be heard. As
such, the veteran was effectively denied due process of law. See
VAOPGCPREC 9-1999 (August 18, 1999); see also VAOPGCPREC 9-97
(February 11, 1997).

The Board may vacate an appellate decision when a veteran is denied
due process of law. 38 U.S.C.A. 7104(a) (West Supp. 2000); 38
C.F.R. 20.904 (1999). Accordingly, the February 28, 2000, decision
of the Board is vacated as to the remand directive which required
the RO to provide the veteran with a Statement of the Case as to
the issue of entitlement to service connection for loss of
reproductive capability, secondary to the veteran's service-
connected shell fragment wound to the right thigh. A new decision
will be entered as if the February 28, 2000, remand directive had
never been issued.

ORDER

The February 28, 2000, Board remand directive as to the issue of
entitlement to service connection for loss of reproductive
capability, secondary to the veteran's service-connected shell
fragment wound to the right thigh, is vacated.

INTRODUCTION

The veteran had active service from April 1968 to August 1973.

This appeal arises before the Board of Veterans' Appeals (Board)
from a rating action of the Department of Veterans Affairs (VA)
Regional Office (RO) in Honolulu, Hawaii.

2 -

Initially, the Board notes that its consideration of the issue of
entitlement to service connection for loss of reproductive
capability, secondary to the veteran's service- connected shell
fragment wound to the right thigh, will be deferred pending
completion of the development requested in the REMAND portion of
this decision.

The Board also notes that the veteran's service representative, in
a July 2000 Appellant's Brief, indicated, in the alternative, that
the veteran also sought service connection for loss of reproductive
capability on the basis of exposure to Agent Orange. To date, the
agency of original jurisdiction, the RO, has not addressed this
aspect of the veteran's claim for service connection for loss of
reproductive capability. As appellate consideration of the issue of
entitlement to service connection for loss of reproductive
capability is being deferred pending further evidentiary
development, the veteran's alternative claim for service connection
due to Agent Orange exposure is referred to the RO further action,
as warranted.

FINDING OF FACT

The veteran has submitted a claim that is plausible and capable of
substantiation.

CONCLUSION OF LAW

The claim of entitlement to service connection for loss of
reproductive capability, secondary to the veteran's service-
connected shell fragment wound to the right thigh, is well
grounded. 38 U.S.C.A. 1110, 5107(a) (West 1991).

REASONS AND BASES FOR FINDING AND CONCLUSION

The United States Court of Appeals for Veterans Claims (known as
the U.S. Court of Veterans Appeals prior to March 1, 1999)
(hereinafter, Court) has held that the

3 -                     

three elements of a well-grounded claim for service connection are:
1) evidence of a current disability as provided by a medical
diagnosis; 2) evidence of incurrence or aggravation of a disease or
injury in service, as provided by either lay or medical evidence;
and 3) a nexus, or link, between the service related disease or
injury and the current disability, as provided by competent medical
evidence. Caluza v. Brown, 7 Vet. App. 498, 506 (1994). Where a
claimant submits a well grounded claim, VA shall then assist the
claimant in the development of facts pertinent to his claim. 38
U.S.C.A. 5107(a) (West 1991).

VA regulation provides that disability which is proximately due to
or the result of a service-connected disease or injury shall also
be service-connected. 38 C.F.R. 3.310(a) (1999). When service
connection is thus established for a secondary condition, the
secondary condition shall be considered a part of the original
condition. Id.

In this respect, review of the record shows that the veteran is in
receipt of service connection for a shell fragment wound to the
right thigh. VA treatment records contain a diagnosis of erectile
dysfunction. A June 1995 entry reflects the veteran's history of a
shrapnel wound to his right thigh. It was noted that the veteran
had not been able to have children since this injury, although he
had fathered a child prior to this injury. Physical examination of
the veteran's genitalia showed a large eight- centimeter depressed
scar in the medial upper right thigh, which was minimally to mildly
tender on palpation. There was no atrophy of the veteran's
testicles. In pertinent part, it was noted in the assessment that
the veteran had a shrapnel wound to the right thigh, with probable
injury to the male reproductive system, as the veteran had been
fertile.

In light of the above, the Board finds medical evidence of a
current disability and its possible relationship to the veteran's
service-connected shell fragment wound to the right thigh. As such,
the Board finds that the veteran has submitted a well grounded
claim of entitlement to service connection for loss of reproductive
capability, secondary to the veteran's service-connected shell
fragment wound to the right thigh.

4 -                                  

ORDER

The claim of entitlement to service connection for loss of
reproductive capability, secondary to the veteran's service-
connected shell fragment wound to the right thigh, is well
grounded.

REMAND

In view of the Board's decision above, that the veteran has
submitted a well grounded claim of entitlement to service
connection for loss of reproductive capability, secondary to the
service-connected shell fragment wound to the right thigh, VA is
now required to fulfill its duty to assist the veteran in the
development of facts pertinent to his claim. 38 U.S.C.A. 5107(a).

Therefore, to ensure full compliance with VA's duty to assist the
veteran, the issue of entitlement to service connection for loss of
reproductive capability, secondary to the veteran's service-
connected shell fragment wound to the right thigh, will not be
decided, pending a REMAND for the following actions:

1. After any necessary information and authorization are obtained
from the veteran, copies of any post- February 1997 treatment
records, VA or private, inpatient or outpatient, and associated
with the veteran's erectile dysfunction and claimed loss of
reproductive capability, should be obtained by the RO and
incorporated into the claims file.

2. A VA genitourinary examination should be scheduled and
conducted, in order to determine the nature of the veteran's
erectile dysfunction and claimed loss of reproductive capability.
All indicated studies

5 - 

should be performed, and all findings should be recorded in detail.

Specifically, the examiner should offer an opinion as to whether it
is at least as likely as not that the veteran's erectile
dysfunction and claimed loss of reproductive capability, if shown
clinically, are proximately due to or the result of the veteran's
service-connected shell fragment wound to the right thigh. The
examiner should provide a rationale as to any opinion expressed. If
the examiner cannot offer such an opinion without resort to
speculation, he or she should so state.

3. The claims files and a separate copy of this remand must be made
available to and be reviewed by the examiner in conjunction with
the attendant examination.

4. The veteran should be advised that failure to report for the
scheduled examination might have adverse consequences in the
adjudication of his claim. 38 C.F.R. 3.655 (1999).

5. The RO should carefully review the examination report to ensure
that it is in complete compliance with this remand, including all
requested findings and opinions. If not, the report should be
returned to the examiner for corrective action.

6. The RO should then review the veteran's claim as to the
propriety of a grant of service connection for loss of reproductive
capability, secondary to the veteran's service-connected shell
fragment wound to the right thigh, having considered all pertinent
law and

- 6 -

regulation, in light of any additional treatment records received
and the examination report findings.

If the veteran's claim remains in a denied status, he and his
representative should be provided with a supplemental statement of
the case, which should include a full discussion of actions taken
and the reasons and bases for such actions. The applicable response
time should be allowed.

In taking this action, the Board implies no conclusion as to any
outcome warranted. No action is required of the veteran until he is
otherwise notified by the RO.

The veteran has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8-45 and
38.02-38.03.

Heather J. Harter 
Acting Member, Board of Veterans' Appeals

7 - 


